TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00134-CV


                                 In re Tiffany Crouch Bartlett


                                        W. B., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




  FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY,
 NO. 12-0026-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of W. B. The subject of this

proceeding is Tiffany Crouch Bartlett, appellant’s attorney.

               Appellant filed his notice of appeal on February 25, 2014. On May 30, 2014 we

ordered counsel to file appellant’s brief no later than June 16, 2014. To date, appellant’s brief

has not been filed.

               Therefore, it is hereby ordered that Tiffany Crouch Bartlett shall appear in person

before this Court on July 2, 2014, at 1:30 p.m., in the Third Court of Appeals courtroom, located

on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our May 30, 2014 order. This order to show cause will be
withdrawn and Bartlett will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before 5:00 p.m. on

June 30, 2014.

                 It is ordered on June 18, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin